FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofSeptember2015 Commission File Number:001-11960 AstraZeneca PLC 2 Kingdom Street, London W2 6BD Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesNo X If “Yes” is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- Transactions by Person Discharging Managerial Responsibilities Disclosure Rule DTR 3.1.4 On 28 September 2015, Marc Dunoyer, Chief Financial Officer, a person discharging managerial responsibilities, was granted an option under the terms of the AstraZeneca PLC 2012 Savings Related Share Option Scheme over the Company's Ordinary Shares of US$0.25 each. Name Number of shares under option Exercise price per share Marc Dunoyer 3307p The option will vest and become exercisable on 1 December 2018. A C N Kemp Company Secretary 28 September 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AstraZeneca PLC Date: 28 September 2015 By:/s/ Adrian Kemp Name: Adrian Kemp Title: Company Secretary
